 
 
IB 
Union Calendar No. 209
112th CONGRESS 1st Session 
H. R. 850
[Report No. 112–309] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2011 
Mrs. Bachmann (for herself, Mr. Duffy, and Mr. Kind) introduced the following bill; which was referred to the Committee on Natural Resources 
 

December 1, 2011
Additional sponsor: Mr. Cravaack


December 1, 2011
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on March 1, 2011




A BILL 
To facilitate a proposed project in the Lower St. Croix Wild and Scenic River, and for other purposes. 
 

1.St. Croix River Crossing ProjectNotwithstanding section 7(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1278(a)), the head of any Federal agency or department may authorize and assist in the construction of a new extradosed bridge crossing the St. Croix River approximately 6 miles north of the I–94 crossing, if the mitigation items described in paragraph 9 of the 2006 St. Croix River Crossing Project Memorandum of Understanding for Implementation of Riverway Mitigation Items, signed by the Federal Highway Administration on March 28, 2006, and by the National Park Service on March 27, 2006 (including any subsequent amendments to the Memorandum of Understanding), are included as enforceable conditions.
 

December 1, 2011
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
